Citation Nr: 1451207	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-45 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to a compensable rating for hypertension with erectile dysfunction.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO).  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the record.

The Board observes that in written argument the Veteran's representative appears to have mistakenly mischaracterized the issue pertaining to the rating for sinusitis as involving allergic rhinitis (which is service connected, rated [at the maximum] 30 percent, and not on appeal).  Notably, the 0 percent rating for sinusitis assigned by the RO is under Code 6522, which pertains to allergic rhinitis (see December 2010 rating decision).  Significantly, sinusitis is to be rated under the General Rating Formula for Sinusitis; rating it as rhinitis is improper from many standpoints, including that it violates the prohibition on pyramiding in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.97..

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensable ratings for hypertension with erectile dysfunction and for sinusitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In January 2012, prior to the promulgation of a Board decision in the matter, the Veteran's representative withdrew the Veteran's appeal seeking service connection for type 2 diabetes mellitus.



CONCLUSION OF LAW

Regarding the claim of service connection for diabetes, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104 , 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the expression of intent to withdraw the Veteran's appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the Veteran or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  
38 C.F.R. § 20.204(b)(3). 

A January 9, 2012 Report of General Information, memorializing in writing a telephone conversation between a VA employee and the Veteran's representative, notes: "The POA stated that the veteran had withdrawn the issue of diabetes mellitus from appeal during the hearing.  The POA stated that he would provide a new statement of withdrawal of diabetes mellitus as an appeal issue."  Thereafter, in a January 10, 2012 written statement the Veteran's representative stated: "The veteran would like to withdraw his appeal for diabetes mellitus type 2."  The Board finds that the claim of service connection for type 2 diabetes mellitus was effectively withdrawn by this statement received on January 10, 2012.  There is no allegation of error or fact or law remaining for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

ORDER

The appeal seeking service connection for type 2 diabetes mellitus is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

Regarding the claim for a compensable rating for hypertension with erectile dysfunction, at the February 2011 DRO hearing the Veteran testified that the disability had increased in severity since his last VA examination to assess the disability (in February 2010) despite his use of medication.  In light of the allegations of worsening (which he is competent to report), and the length of the intervening period (since the hypertension examination) a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claim for a compensable rating for sinusitis, on February 2010 VA examination, sinus x-rays were normal and the diagnoses were recurrent sinusitis by history and no acute sinusitis at the present time.  Subsequently, in his November 2010 substantive appeal (VA Form-9), the Veteran notes "I am currently suffering from chronic loss of sense of smell and/or taste.  I always had nasal obstruction or congestion, causing difficulty breathing through my nose.  I also had headache that is worse in the morning, chronic stuffy or runny nose, and ear popping and ear pain."  As the Veteran appears to be alleging a worsening of his sinus disability since the February 2010 VA examination, a contemporaneous examination to assess the disability is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present ) records of all evaluations and treatment the Veteran has received for his hypertension and sinusitis.

2.  Thereafter , the AOJ should arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his service-connected hypertension.  The examiner must review the Veteran's entire record in conjunction with the examination.  Any tests or studies indicated should be completed.  All findings should be reported in detail (the examiner should specifically ascertain the nature and dosage of the medication prescribed for the hypertension).  

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his service-connected sinusitis.  The examiner must review the Veteran's entire record in conjunction with the examination.  Any tests or studies indicated should be completed.  All symptoms found should be described in detail.  The examiner should note the frequency and duration of any incapacitating and/or non-incapacitating episodes of sinusitis; whether it has required antibiotic treatment (and if so, the frequency and duration); the nature, extent, and frequency of any discharge; whether there are related headaches and pain; and any other symptoms found.  

The examiner must include rationale with any opinions.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


